DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 12/13/2021. Claims 16-19, 21-23 and 26-33 are currently pending, with claims 20 and 24-25 cancelled by the applicant.

Response to Arguments
Applicant’s arguments, see Rejection under 112b, filed 12/13/2021, with respect to 112b rejection of claims 16 and 31 have been fully considered and are persuasive.  The 112b rejection of claims 16 and 31 has been withdrawn. 

Allowable Subject Matter
Claims 16-19, 21-23 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 16, 28 and 31 recite a suction tool which both laterally and vertically within a throughbore in a plate with a protective ring surrounding the throughbore on the top side of the plate.
 The prior art of record, either singularly or in combination of, fails to anticipate the above recitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/27/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731